PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,542,641
Issue Date: January 10, 2017
Application No. 13/006,901
Filing or 371(c) Date: January 14, 2011
Attorney Docket No. 88472-00002
For: SYSTEMS AND METHODS FOR FAULT DIAGNOSIS IN MOLECULAR NETWORKS 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed August 11, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3 ½ year maintenance fee by January 11, n2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.

/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        
cc:	ALI ABDI AND EFFAT EMAMIAN
	148 GREAT HILLS ROAD
	SHORT HILLS, NJ  07078